Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response the application filed on August 16, 2019. Claims 1-19 are pending in the application and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 16, 2019 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-19 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
encoding a knowledge base comprising entities and relations between the entities into embeddings;
decoding the embeddings;
apply one dimensional (1D) convolutional filters on the embeddings
partially completing the knowledge;
This limitation recites a mental process of deciding, which can reasonably be performed in the mind with the aid of pencil and paper. 
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements:
Graph Convolutional Network (GCN)
Weighted GCN
convolutional network
Graph Convolutional Network (GCN), Weighted GCN, and convolutional network are generally linked to the use of the judicial exception to a particular technological environment or field of use.
Thus, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: These additional elements are not sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2 or cannot provide an inventive concept in Step 2B. (see MPEP § 2106.05.I.A.).

The claim is not patent eligible.

Regarding claim 2
Claim 2 incorporates the rejection of claim 1.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional element:
	adaptively learning the weights in the WGCN
Learning the weight in a neural network is generally linked to the use of the judicial exception to a particular technological environment or field of use.
Thus, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: These additional elements are not sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2 or cannot provide an inventive concept in Step 2B. (see MPEP § 2106.05.I.A.).
With regards to learning the weight in a neural network, specifying a particular technological environment in which to apply the judicial exception does not provide an inventive concept (see MPEP 2106.05(h)) in Step 2B.
The claim is not patent eligible.

3
Claim 3 incorporates the rejection of claim 1.
Further, claim 3 recites only more specific of the judicial exceptions recited in claim 1, and does not recite any further additional elements.
Therefore, this claim is not patent eligible for the reasons set forth in claim 1 above.  

Regarding claim 4
Claim 4 incorporates the rejection of claim 1.
Step 1: The claim recites a process, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
embeddings for the relations are encoded
This limitation recites a mental process of deciding, which can reasonably be performed in the mind with the aid of pencil and paper. 
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements:
one-layer neural network
Using neural network is generally linked to the use of the judicial exception to a particular technological environment or field of use.
Thus, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: These additional elements are not sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2 or cannot provide an inventive concept in Step 2B. (see MPEP § 2106.05.I.A.).
With regards to using neural network, specifying a particular technological environment in which to apply the judicial exception does not provide an inventive concept (see MPEP 2106.05(h)) in Step 2B.
The claim is not patent eligible.

Regarding claim 5
Claim 5 incorporates the rejection of claim 1.
Further, claim 5 recites only more specific of the judicial exceptions recited in claim 1, and does not recite any further additional elements.
Therefore, this claim is not patent eligible for the reasons set forth in claim 1 above.  

Regarding claim 6
Claim 6 incorporates the rejection of claim 1.
Further, claim 6 recites only more specific of the judicial exceptions recited in claim 1, and does not recite any further additional elements.
Therefore, this claim is not patent eligible for the reasons set forth in claim 1 above.  

Regarding claim 7
Claim 7 incorporates the rejection of claim 1.
Step 1: The claim recites a process, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
applying, with respect to one from the embeddings for the entities as a vector and one from the embeddings for the relations as a vector, a kernel separately on the one entity embedding and the one relation embedding for 1D convolution to result in two resultant vectors, 
weighted summing up the two resultant vectors.
This limitation recites a mental process of deciding, which can reasonably be performed in the mind with the aid of pencil and paper. 
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites no additional elements. 
The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

Regarding claim 8
Claim 8 incorporates the rejection of claim 1.
Further, claim 8 recites only more specific of the judicial exceptions recited in claim 1, and does not recite any further additional elements.
Therefore, this claim is not patent eligible for the reasons set forth in claim 1 above.  

Regarding claim 9
9 incorporates the rejection of claim 1.
Further, claim 9 recites only more specific of the judicial exceptions recited in claim 1, and does not recite any further additional elements.
Therefore, this claim is not patent eligible for the reasons set forth in claim 1 above.  

Regarding claim 10
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
encoding a knowledge base comprising entities and relations between the entities into embeddings;
decoding the embeddings;
apply one dimensional (1D) convolutional filters on the embeddings
partially completing the knowledge;
This limitation recites a mental process of deciding, which can reasonably be performed in the mind with the aid of pencil and paper. 
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements:
Processor
Memory
Graph Convolutional Network (GCN)
Weighted GCN
convolutional network

Using a processor and a memory to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Graph Convolutional Network (GCN), Weighted GCN, and convolutional network are generally linked to the use of the judicial exception to a particular technological environment or field of use.
Thus, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: These additional elements are not sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2 or cannot provide an inventive concept in Step 2B. (see MPEP § 2106.05.I.A.).
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and a memory to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

The claim is not patent eligible.

Regarding claim 11
Claim 11 incorporates the rejection of claim 10.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional element:
	adaptively learning the weights in the WGCN
Learning the weight in a neural network is generally linked to the use of the judicial exception to a particular technological environment or field of use.
Thus, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: These additional elements are not sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2 or cannot provide an inventive concept in Step 2B. (see MPEP § 2106.05.I.A.).
With regards to learning the weight in a neural network, specifying a particular technological environment in which to apply the judicial exception does not provide an inventive concept (see MPEP 2106.05(h)) in Step 2B.
The claim is not patent eligible.

12
Claim 12 incorporates the rejection of claim 10.
Further, claim 12 recites only more specific of the judicial exceptions recited in claim 10, and does not recite any further additional elements.
Therefore, this claim is not patent eligible for the reasons set forth in claim 10 above.  

Regarding claim 13
Claim 13 incorporates the rejection of claim 10.
Step 1: The claim recites a process, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
embeddings for the relations are encoded
This limitation recites a mental process of deciding, which can reasonably be performed in the mind with the aid of pencil and paper. 
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements:
one-layer neural network
Using neural network is generally linked to the use of the judicial exception to a particular technological environment or field of use.
Thus, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: These additional elements are not sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2 or cannot provide an inventive concept in Step 2B. (see MPEP § 2106.05.I.A.).
With regards to using neural network, specifying a particular technological environment in which to apply the judicial exception does not provide an inventive concept (see MPEP 2106.05(h)) in Step 2B.
The claim is not patent eligible.

Regarding claim 14
Claim 14 incorporates the rejection of claim 10.
Further, claim 14 recites only more specific of the judicial exceptions recited in claim 10, and does not recite any further additional elements.
Therefore, this claim is not patent eligible for the reasons set forth in claim 10 above.  

Regarding claim 15
Claim 15 incorporates the rejection of claim 10.
Further, claim 15 recites only more specific of the judicial exceptions recited in claim 10, and does not recite any further additional elements.
Therefore, this claim is not patent eligible for the reasons set forth in claim 10 above.  

Regarding claim 16
Claim 16 incorporates the rejection of claim 10.
Step 1: The claim recites a process, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
applying, with respect to one from the embeddings for the entities as a vector and one from the embeddings for the relations as a vector, a kernel separately on the one entity embedding and the one relation embedding for 1D convolution to result in two resultant vectors, 
weighted summing up the two resultant vectors.
This limitation recites a mental process of deciding, which can reasonably be performed in the mind with the aid of pencil and paper. 
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites no additional elements. 
The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

Regarding claim 17
Claim 17 incorporates the rejection of claim 16.
Further, claim 17 recites only more specific of the judicial exceptions recited in claim 16, and does not recite any further additional elements.
Therefore, this claim is not patent eligible for the reasons set forth in claim 16 above.  

Regarding claim 18
18 incorporates the rejection of claim 17.
Further, claim 18 recites only more specific of the judicial exceptions recited in claim 17, and does not recite any further additional elements.
Therefore, this claim is not patent eligible for the reasons set forth in claim 17 above.  

Regarding claim 19,
The claim recites a manufacture, one of the four categories of eligible subject matter.
The claim does not recite any further additional elements.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 5-7, 9-11, 14-16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (“A Novel Embedding Model for Knowledge Base Completion Based on Convolutional Neural Network”) in view of Kipf et al. (“Semi-supervised classification with graph convolutional networks”).

Regarding Claim 1
Nguyen teaches A method for knowledge base completion, the method comprising: encoding a knowledge base comprising entities and relations between the entities into embeddings for the entities and embeddings for the relations, (Nguyen pg. 2, col. 2, para. 3, " We introduce ConvKB—a novel embedding model of entities and relationships for knowledge base completion."; pg. 4, col. 1, section 3.3, para. 1, "We also use entity and relation embeddings produced by TransE to initialize entity and relation embeddings in ConvKB. We employ a TransE implementation available at: https://github.com/datquocnguyen/STransE.").
decoding the embeddings by a convolutional network for relation prediction, (Nguyen pg. 3, Fig. 1; pg. 2, col. 2, section 2, para. 2 - pg. 3, col. 1, para. 1, “each embedding triple (vh, vr, vt) are viewed as a matrix A = [vh, vr, vt] ϵ R^kx3. … we use a filter ω ϵ R^1x3 operated on the convolution layer.”; pg. 3, col. 1, para. 2 – para. 3, “a f as follows: 

    PNG
    media_image1.png
    28
    357
    media_image1.png
    Greyscale
;
pg. 3, col. 2, para. 1, “ * denotes a convolution operator;”).
wherein the convolutional network is configured to apply one dimensional (1D) convolutional filters on the embeddings, which convolutional network is called Conv-TransE; (Nguyen pg. 3, col. 1, para. 1, "we use a filter ω ∈ R^1×3 operated on the convolution layer. "; pg. 3, col. 1, para. 2, "Our ConvKB uses different filters ∈ R^1×3 to generate different feature maps.") and
at least partially completing the knowledge base based on the relation prediction. (Nguyen pg. 5, col. 1, section 4, para. 1, "we propose a novel embedding model ConvKB for the knowledge base completion task."; pg. 4, Table 3, "Our ConvKB model"; pg. 2, col. 2, para. 1, “The feature maps are concatenated into a single feature vector which is then computed with a weight vector via a dot product to produce a score for the triple (h, r, t). This score is used to infer whether the triple (h, r, t) is valid or not.”).

Nguyen does not appear to explicitly teach wherein the embeddings for the entities are encoded based on a Graph Convolutional Network (GCN) with different weights for at least some different types of the relations, which GCN is called a Weighted GCN (WGCN);
Kipf, however, teaches wherein the embeddings for the entities are encoded based on a Graph Convolutional Network (GCN) (Kipf pg. 12, para. 3, "Figure 3b shows a representative example of node embeddings (outputs Z) obtained from an un-trained with different weights for at least some different types of the relations, which GCN is called a Weighted GCN (WGCN); (Kipf pg. 11, section A.1, para. 1, equation (13), "with weight matrices W(l) initialized at random"; pg. 12, Fig. 3(b); para. 1, "Right: Embeddings obtained from an untrained 3-layer GCN model (Eq. 13) with random weights").
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify Nguyen with a GCN as taught in Kipf. The motivation to do so is that a GCN model with random weights can be powerful to extract features in a graph. ("an untrained GCN model with random weights can serve as a powerful feature extractor for nodes in a graph.” (Kipf pg. 11, section A.1, para. 1)).

Regarding Claim 2
Nguyen/Kipf teaches The method of claim 1, 
Kipf further teaches further comprising adaptively learning the weights in the WGCN in a training process. (Kipf pg. 3, para. 2, "In this linear formulation of a GCN we further approximate λmax꞊ 2, as we can expect that neural network parameters will adapt to this change in scale during training.").
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to include adaptive parameters in training for neural network. The motivation to do so is that neural network can adapt to a change. ("we can expect that neural network parameters will adapt to this change in scale during training” (Kipf pg. 3, para. 2)).

Regarding Claim 5
Nguyen/Kipf teaches The method of claim 1, 
Nguyen further teaches wherein the respective embeddings for the relations have the same dimension as that of the respective embeddings for the entities. (Nguyen pg. 2, col. 1, last para. "For each triple (h, r, t), the corresponding triple of k-dimensional embeddings (vh, vr, vt) is represented as a k × 3 input matrix.").

Regarding Claim 6
Nguyen/Kipf teaches The method of claim 1, 
Nguyen further teaches wherein the Conv-TransE is configured to keep the transitional characteristic between the entities and the relations. (Nguyen pg. 1, Abstract, "Our model ConvKB advances state-of-the-art models by employing a convolutional neural network, so that it can capture global relationships and transitional characteristics between entities and relations in knowledge bases.").

Regarding Claim 7
Nguyen/Kipf teaches The method of claim 1, 
Nguyen further teaches wherein the decoding comprises applying, with respect to one from the embeddings for the entities as a vector and one from the embeddings for the relations as a vector, (pg. 2, col. 2, section 2, para. 2 - pg. 3, col. 1, para. 1, “each embedding triple (vh, vr, vt) are viewed as a matrix A = [vh, vr, vt] ϵ R^kx3) a kernel separately on the one entity embedding and the one relation embedding for 1D convolution to result in two resultant vectors, and weighted summing up the two resultant vectors. (Nguyen pg. 3, Fig. 1; pg. 2, col. 2, section 2, para. 2 - pg. 3, col. 1, para. 1, “each embedding triple (vh, vr, vt) are viewed as a matrix A = [vh, vr, vt] ϵ R^kx3. … we use a filter ω ϵ R^1x3 operated on the convolution layer.”; pg. 3, col. 1, para. 2 – para. 3, “Ƭ feature maps are concatenated into a single vector ∈  R^Ƭkx1 which is then computed with a weight vector w ∈ R^Ƭkx1 via a dot product to give a score for the triple (h, r, t). Figure 1 illustrates the computation process in ConvKB. Formally, we define the ConvKB score function f as follows: 

    PNG
    media_image1.png
    28
    357
    media_image1.png
    Greyscale
; (* is a convolution operator, and dot product with w is a weighted summation.); pg. 3, col. 2, para. 1, “ * denotes a convolution operator;”).

Regarding Claim 9
Nguyen/Kipf teaches The method of claim 7, 
Nguyen further teaches further comprising adaptively learning the kernel in a training process. (Nguyen pg. 3, col. 2, para. 3, “We use the Adam optimizer (Kingma and Ba, 2014) to train ConvKB by minimizing the loss function L … by corrupting valid triples in Ɠ.).

Regarding Claim 10
Nguyen teaches A system for knowledge base completion, the system comprising a computing device, the computing device having a processor, a memory, and a storage device storing computer executable code, wherein the computer executable code comprises: (pg. 5, col. 1, section 4, para. 1, “Our code is available
at: https://github.com/daiquocnguyen/ConvKB.”; pg. 4, col. 2, section 3.4). 
an encoder configured to encode a knowledge base comprising entities and relations between the entities into embeddings for the entities and embeddings for the relations, (Nguyen pg. 2, col. 2, para. 3, " We introduce ConvKB—a novel embedding model of entities and relationships for knowledge base completion."; pg. 4, col. 1, section 3.3, para. 1, "We also use entity and relation embeddings produced by TransE to initialize entity and relation embeddings in ConvKB. We employ a TransE implementation available at: https://github.com/datquocnguyen/STransE.").

a decoder configured to decode the embeddings by a convolutional network for relation prediction, (Nguyen pg. 3, Fig. 1; pg. 2, col. 2, section 2, para. 2 - pg. 3, col. 1, para. 1, “each embedding triple (vh, vr, vt) are viewed as a matrix A = [vh, vr, vt] ϵ R^kx3. … we use a filter ω ϵ R^1x3 operated on the convolution layer.”; pg. 3, col. 1, para. 2 – para. 3, “a dot product to give a score for the triple (h, r, t). Figure 1 illustrates the computation process in ConvKB. Formally, we define the ConvKB score function f as follows: 

    PNG
    media_image1.png
    28
    357
    media_image1.png
    Greyscale
;
pg. 3, col. 2, para. 1, “ * denotes a convolution operator;”).
wherein the convolutional network is configured to apply one dimensional (1D) convolutional filters on the embeddings, which convolutional network is called Conv-TransE, (Nguyen pg. 3, col. 1, para. 1, "we use a filter ω ∈ R^1×3 operated on ∈ R^1×3 to generate different feature maps.")
wherein the processor is configured to at least partially complete the knowledge base based on the relation prediction. (Nguyen pg. 5, col. 1, section 4, para. 1, "we propose a novel embedding model ConvKB for the knowledge base completion task."; pg. 4, Table 3, "Our ConvKB model"; pg. 2, col. 2, para. 1, “The feature maps are concatenated into a single feature vector which is then computed with a weight vector via a dot product to produce a score for the triple (h, r, t). This score is used to infer whether the triple (h, r, t) is valid or not.”).

Nguyen does not appear to explicitly teach wherein the encoder is configured to encode the embeddings for the entities based on a Graph Convolutional Network (GCN) with different weights for at least some different types of the relations, which GCN is called a Weighted GCN (WGCN); 
Kipf, however, teaches wherein the encoder is configured to encode the embeddings for the entities based on a Graph Convolutional Network (GCN) (Kipf pg. 12, para. 3, "Figure 3b shows a representative example of node embeddings (outputs Z) obtained from an un-trained GCN model"; pg. 12, para. 1, "Embeddings obtained from an un-trained 3-layer GCN model (Eq. 13)"; pg. 11, section A.1, para. 1, equation (13)) with different weights for at least some different types of the relations, which GCN is called a Weighted GCN (WGCN); (Kipf pg. 11, section A.1, para. 1, equation (13), "with weight matrices W(l) initialized at random"; pg. 12, Fig. 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify Nguyen with a GCN as taught in Kipf. The motivation to do so is that a GCN model with random weights can be powerful to extract features in a graph. ("an untrained GCN model with random weights can serve as a powerful feature extractor for nodes in a graph.” (Kipf pg. 11, section A.1, para. 1)). 

Regarding Claim 11. 
Nguyen/Kipf teaches The system of claim 10, 
Kipf further teaches the encoder is configured to adaptively learn the weights in the WGCN in a training process. (Kipf pg. 3, para. 2, "In this linear formulation of a GCN we further approximate λmax꞊ 2, as we can expect that neural network parameters will adapt to this change in scale during training.").
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to include adaptive parameters in training for neural network. The motivation to do so is that neural network can adapt to a change. ("we can expect that neural network parameters will adapt to this change in scale during training” (Kipf pg. 3, para. 2)).

Regarding Claim 14. 
Nguyen/Kipf teaches The system of claim 10, 
wherein the encoder is configured to encode the respective embeddings for the relations and the respective embeddings for the entities to have the same dimension. (Nguyen pg. 2, col. 1, last para. "For each triple (h, r, t), the corresponding triple of k-dimensional embeddings (vh, vr, vt) is represented as a k × 3 input matrix.").

Regarding Claim 15. 
Nguyen/Kipf teaches The system of claim 10, 
Nguyen further teaches wherein the Conv-TransE is configured to keep the transitional characteristic between the entities and the relations. (Nguyen pg. 1, Abstract, "Our model ConvKB advances state-of-the-art models by employing a convolutional neural network, so that it can capture global relationships and transitional characteristics between entities and relations in knowledge bases.").

Regarding Claim 16. 
Nguyen/Kipf teaches The system of claim 10, 
Nguyen further teaches wherein the decoder is configured to apply, with respect to one from the embeddings for the entities as a vector and one from the embeddings for the relations as a vector, (pg. 2, col. 2, section 2, para. 2 - pg. 3, col. 1, para. 1, “each embedding triple (vh, vr, vt) are viewed as a matrix A = [vh, vr, vt] ϵ R^kx3) a kernel separately on the one entity embedding and the one relation embedding for 1D convolution to result in two resultant vectors, and to weighted sum up the two resultant vectors. (Nguyen pg. 3, Fig. 1; pg. 2, col. 2, section 2, para. kx3. … we use a filter ω ϵ R^1x3 operated on the convolution layer.”; pg. 3, col. 1, para. 2 – para. 3, “Ƭ feature maps are concatenated into a single vector ∈  R^Ƭkx1 which is then computed with a weight vector w ∈ R^Ƭkx1 via a dot product to give a score for the triple (h, r, t). Figure 1 illustrates the computation process in ConvKB. Formally, we define the ConvKB score function f as follows: 

    PNG
    media_image1.png
    28
    357
    media_image1.png
    Greyscale
; (* is a convolution operator, and dot product with w is a weighted summation.); pg. 3, col. 2, para. 1, “ * denotes a convolution operator;”).

Regarding Claim 18. 
Nguyen/Kipf teaches The system of claim 17, 
Nguyen further teaches wherein the decoder is further configured to adaptively learn the kernel in a training process. (Nguyen pg. 3, col. 2, para. 3, “We use the Adam optimizer (Kingma and Ba, 2014) to train ConvKB by minimizing the loss function L … by corrupting valid triples in Ɠ.).

Regarding Claim 19. A non-transitory computer readable medium storing computer executable code, wherein the computer executable code is configured to perform the method of claim 1. (pg. 5, col. 1, section 4, para. 1, “Our code is available at: https://github.com/daiquocnguyen/ConvKB.”; pg. 4, col. 2, section 3.4).


Claims 3, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (“A Novel Embedding Model for Knowledge Base Completion Based on Convolutional Neural Network”) in view of Kipf et al. (“Semi-supervised classification with graph convolutional networks”) in view of Schlichtkrull et al. (“Modeling Relational Data with Graph Convolutional Networks”).

Regarding Claim 3
Nguyen/Kipf teaches The method of claim 1, 
Nguyen/Kipf does not appear to explicitly teach teaches wherein at least some of the entities have respective attributes, wherein the method further comprises processing, in the encoding, the attributes as nodes in the knowledge base like the entities. 
Schlichtkrull, however, teaches wherein at least some of the entities have respective attributes, (Schlichtkrull pg. 1, col. 2, Figure 1: "entity types (e.g., university)"; pg. 4, col. 1, section 5.1, para. 1, "we consider the task of classifying entities in a knowledge base. In order to infer, for example, the type of an entity (e.g. person or company),") and wherein the method further comprises processing, in the encoding, the attributes as nodes in the knowledge base like the entities. (Schlichtkrull pg. 1, col. 2, Figure 1: "A knowledge base fragment: The nodes are entities, the edges are relations labeled with their types, the nodes are labeled with entity types (e.g., university)."; pg. 4, col. 1, section 5.1, para. 1, "we consider the task of classifying entities in a knowledge base. In order to infer, for example, the type of an entity (e.g. person or company)).


Regarding Claim 12. 
Nguyen/Kipf teaches The system of claim 10, 
Nguyen/Kipf does not appear to explicitly teach teaches wherein at least some of the entities have respective attributes, and wherein the encoder is configured to process the attributes as nodes in the knowledge base like the entities.
Schlichtkrull, however, teaches wherein at least some of the entities have respective attributes, (Schlichtkrull pg. 1, col. 2, Figure 1: "entity types (e.g., university)"; pg. 4, col. 1, section 5.1, para. 1, "we consider the task of classifying entities in a knowledge base. In order to infer, for example, the type of an entity (e.g. person or company),") and wherein the encoder is configured to process the attributes as nodes in the knowledge base like the entities. (Schlichtkrull pg. 1, col. 2, Figure 1: "A knowledge base fragment: The nodes are entities, the edges are relations labeled with their types, the nodes are labeled with entity types (e.g., university)."; pg. 4, col. 1, section 5.1, para. 1, "we consider the task of classifying entities in a knowledge base. In order to infer, for example, the type of an entity (e.g. person or company)).
.


Claims 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (“A Novel Embedding Model for Knowledge Base Completion Based on Convolutional Neural Network”) in view of Kipf et al. (“Semi-supervised classification with graph convolutional networks”) in view of Gu et al. (US10896197B1).

Regarding Claim 4
Nguyen/Kipf teaches The method of claim 1, 
Nguyen/Kipf does not appear to explicitly teach wherein the embeddings for the relations are encoded based on a one-layer neural network., but Gu teaches this limitation. (Gu, col. 4, ln. 26-27; "Mapping discrete attributes to their embeddings may be treated as a one-layer neural network").
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the encoding as taught by Nguyen/Kipf with the known one-layer encoding of embeddings as taught by Gu to yield predictable results.

Regarding Claim 13. 
Nguyen/Kipf teaches The system of claim 10, 
Nguyen/Kipf does not appear to explicitly teach wherein the encoder is configured to encode the embeddings for the relations based on a one-layer neural network., but Gu teaches this limitation. (Gu, col. 4, ln. 26-27; "Mapping discrete attributes to their embeddings may be treated as a one-layer neural network").
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the encoding as taught by Nguyen/Kipf with the known one-layer encoding of embeddings as taught by Gu to yield predictable results.


Claims 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (“A Novel Embedding Model for Knowledge Base Completion Based on Convolutional Neural Network”) in view of Kipf et al. (“Semi-supervised classification with graph convolutional networks”) in view of Wang et al. (“CNN+CNN: Convolutional Decoders for Image Captioning”).
 
Regarding Claim 8
Nguyen/Kipf teaches The method of claim 7, 
Nguyen/Kipf does not appear to explicitly teach further comprising padding each of the vectors into a padded version, wherein the convolution is performed on the padded version of the vector., but Wang teaches this limitation. (Wang pg. 3, col. 2, 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to perform the convolution on the padded matrix as taught in Wang. The motivation to do so is that the length of the output is required to be the same as the input sentence. ("For modeling sentences, the length of the output is required to be the same as the input sentence. Since there are no pooling layers and fully connected layers, we need to add zero-padding at the beginning of the input and hidden layers.” (Wang pg. 3, col. 2, para. 3).

Regarding Claim 17. 
Nguyen/Kipf teaches The system of claim 16, 
Nguyen/Kipf does not appear to explicitly teach wherein the decoder is further configured to pad each of the vectors into a padded version, wherein the convolution is performed on the padded version of the vector., but Wang teaches this limitation. (Wang pg. 3, col. 2, para. 3, "the word/concept matrices needs to be zero padded with k−1 zero vectors before convolution.").
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to perform the convolution on the padded matrix as taught in Wang. The motivation to do so is that the length of the output is required to be the same as the input sentence. ("For modeling sentences, the length of the output is required to be the same as the input sentence. Since there are no pooling layers and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deuk K Lee whose telephone number is 571-272-8440.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/D. L./Examiner, Art Unit 2122                                                                                                                                                                                                        




/ERIC NILSSON/Primary Examiner, Art Unit 2122